                                                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 1 of 11 Page ID #:1053



                                                                                    1 Farah Tabibkhoei (SBN 266312)

                                                                                    2 REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    3 Los Angeles, CA 90071-1514

                                                                                    4 Telephone: +1 213 457 8000
                                                                                        Facsimile: +1 213 457 8219
                                                                                    5 Email: FTabibkhoei@reedsmith.com

                                                                                    6
                                                                                        James C. Pistorino (SBN 226496)
                                                                                    7 PARRISH LAW OFFICES

                                                                                    8 224 Lexington Dr.
                                                                                        Menlo Park, CA 94025
                                                                                    9 Telephone: (412) 561-6250

                                                                                   10 Facsimile: (412) 561-6253
                                                                                        Email: james@dparrishlaw.com
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        Attorneys for Plaintiff Frederic Maupin
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                                   14
                                                                                                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                   15

                                                                                   16   FREDERIC MAUPIN, an individual,           Case No. 2:19-cv-05673-MWF-JPR
                                                                                   17
                                                                                                           Plaintiff,             PLAINTIFF’S OPPOSITION TO
                                                                                   18         v.                                  DEFENDANT’S CROSS-MOTION
                                                                                        ALEX AZAR, in his official capacity as    FOR SUMMARY JUDGMENT
                                                                                   19   Secretary of the UNITED STATES
                                                                                        DEPARTMENT OF HEALTH AND                   Date: December 2, 2019
                                                                                   20   HUMAN SERVICES,                            Time: 10:00 a.m.
                                                                                                                                   Place: First Street Courthouse
                                                                                   21                      Defendant.                     350 West First Street,
                                                                                                                                          Courtroom 5A
                                                                                   22                                                     Los Angeles, California 90012
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28        PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                                SUMMARY JUDGMENT
                                                                                                                                                          US_ACTIVE-150087387.1
                                                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 2 of 11 Page ID #:1054



                                                                                    1           I.        INTRODUCTION
                                                                                    2             Plaintiff Dr. Frederic Maupin (“Dr. Maupin”) files this Opposition to
                                                                                    3 Defendant’s (“the Secretary”) motion for summary judgment as follows:

                                                                                    4             The Secretary’s motion should be denied in its entirety. To pick an example, the
                                                                                    5 Secretary’s claims that Dr. Maupin seeks an “advisory opinion” (Cross-Motion

                                                                                    6 (“Mot.”) at 1:22) or that this case is moot (Mot. at 14:22) are utterly baseless. One clue

                                                                                    7 that this case is not moot is the Secretary’s failure to pay Dr. Maupin’s claims that are

                                                                                    8 the subject of this appeal. Another clue is that, on its face, the revised Local Coverage

                                                                                    9 Determination (“LCD”) the Secretary points to indicates that it only applies to “services

                                                                                   10 performed on or after 09/01/19” (Ex. A at 4),1 while the claim at issue in this case was
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 for services performed in September-December 2018.

                                                                                   12             The rest of the Secretary’s arguments fare no better.
REED SMITH LLP




                                                                                   13             At base, as set forth in Dr. Maupin’s motion for summary judgment (see Dkt.
                                                                                   14 #21), an administrative law judge “ALJ” determined that coverage of a TTFT device to

                                                                                   15 treat Dr. Maupin’s glioblastoma multiforme (“GBM”), an aggressive form of brain

                                                                                   16 cancer, was appropriate. The Medicare Appeals Council (“Council”) reversed the ALJ

                                                                                   17 on the alleged legal grounds that ALJs and the Council are bound by LCDs only in Part

                                                                                   18 C cases. That is wrong as a matter of law, is legally unsound, and is the reason for this

                                                                                   19 case.

                                                                                   20             The Secretary’s cross-motion does everything it can to avoid addressing that
                                                                                   21 issue by focusing on the different question of whether Part C providers are bound by

                                                                                   22 LCDs (which is not disputed or material).

                                                                                   23             The Secretary’s motion should be denied.
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28   1
                                                                                            That is, nearly three months after this case was filed.
                                                                                                PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                                                                           -1-
                                                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 3 of 11 Page ID #:1055



                                                                                    1       II.      BACKGROUND
                                                                                    2              A. “Medicare Administrative Contractors” and “Medicare Appeals
                                                                                    3                 Council” Serve Separate Functions and the Standard of Review
                                                                                                      Differs
                                                                                    4
                                                                                              The names of two relevant entities are similar and can lead to confusion,
                                                                                    5
                                                                                        especially as offered in the Secretary’s cross-motion. At the lowest levels of dealing
                                                                                    6
                                                                                        with coverage in Part A and B cases (i.e., “Original Medicare”) there are “Medicare
                                                                                    7
                                                                                        Administrative Contractors” (referred to as “MACs” by the Secretary) (hereafter,
                                                                                    8
                                                                                        “Contractors”). These Contractors are responsible for administering the Medicare
                                                                                    9
                                                                                        program (including developing LCDs) and handling the initial levels of the claims
                                                                                   10
                                                                                        process.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                              As laid out in Dr. Maupin’s motion for summary judgment, after preliminary
                                                                                   12
                                                                                        levels of appeals of denials, beneficiaries whose claims are still denied can appeal to an
REED SMITH LLP




                                                                                   13
                                                                                        ALJ. If the claim is still denied, the beneficiary can appeal to the Council. Thus,
                                                                                   14
                                                                                        Contractors develop LCDs (which they are then bound by) and denials then run through
                                                                                   15
                                                                                        an appeal process that includes an ALJ hearing and ends with the Council. Under the
                                                                                   16
                                                                                        statues and regulations, neither the ALJ nor the Council are bound by LCDs developed
                                                                                   17
                                                                                        by the Contractors.
                                                                                   18
                                                                                              In a Part C plan, a “Medicare Advantage” (aka “Medicare+Choice”) Plan plays
                                                                                   19
                                                                                        the same role as the Contractor (though they cannot promulgate LCDs). The same
                                                                                   20
                                                                                        appeal process is used, proceeding through an ALJ and culminating with an appeal to
                                                                                   21
                                                                                        the Council. The gist of this case is the Secretary’s new (unsupported) claim that ALJs
                                                                                   22
                                                                                        and the Council are bound by LCDs in Part C cases only.2
                                                                                   23

                                                                                   24
                                                                                        2
                                                                                   25   Dr. Maupin’s counsel has been litigating matters related to Medicare coverage for more than 20
                                                                                      years. Until the last year, Dr. Maupin’s counsel had never heard of such a claim by the Secretary
                                                                                   26 though Dr. Maupin’s counsel has handled hundreds of Part C appeals. The Secretary’s new position
                                                                                      seems to be something invented within the last year as a new basis to deny Part C claims. For this
                                                                                   27
                                                                                      reason, Dr. Maupin’s counsel has not been able to find a single reported case where such a claim was
                                                                                   28 made by the Secretary.
                                                                                             PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                                SUMMARY JUDGMENT
                                                                                                                                    -2-
                                                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 4 of 11 Page ID #:1056



                                                                                    1            To avoid any confusion, Dr. Maupin will continue to refer to the “Medicare
                                                                                    2 Administrative Contractors” as the “Contractors” and the “Medicare Appeals Council”

                                                                                    3 as the “Council.”

                                                                                    4                B. The LCD Challenge Process
                                                                                    5            The Secretary’s motion conflates a challenge to the validity of a LCD (which is
                                                                                    6 not at issue here) with the process of challenging a decision in an individual case, which

                                                                                    7 is what Dr. Maupin seeks to do. To be clear, no claim in this case seeks to challenge

                                                                                    8 the validity of a LCD, contrary to the Secretary’s suggestion. Indeed, the process of

                                                                                    9 challenging the validity of an LCD is not relevant to this case.3 Once an LCD is

                                                                                   10 promulgated by a Contractor, it guides initial consideration of a claim. However, once
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 in the appeal process, the “Qualified Independent Contractor” (or “Independent Review

                                                                                   12 Entity”), ALJ, and the Council are only required to give substantial deference to the
REED SMITH LLP




                                                                                   13 LCD; they are not bound by it. Thus, a decision in an individual case not to apply the

                                                                                   14 LCD does not invalidate the LCD. It merely means that the Qualified Independent

                                                                                   15 Contractor (“QIC”) (or IRE), ALJ, or Council exercised their discretion not to apply the

                                                                                   16 LCD in that particular case. This is what happened in Dr. Maupin’s case before the

                                                                                   17 ALJ.

                                                                                   18            Separately, there is a process to challenge the validity of an LCD, the result of
                                                                                   19 which can apply to across all cases. 42 U.S.C. § 1395ff(f)(2); 42 C.F.R. § 426.400-490.

                                                                                   20 This is a bigger, more elaborate, and expensive process than simply challenging a denial

                                                                                   21 based on an LCD in a particular case. While a beneficiary may choose to initiate an

                                                                                   22 LCD validity challenge, there is no requirement that a beneficiary do so.

                                                                                   23            In the present case, Dr. Maupin did not initiate a LCD validity challenge (though
                                                                                   24 another GBM patient did). Instead, Dr. Maupin simply appealed the denial of coverage

                                                                                   25 in his case and the ALJ and MAC issued decisions that only apply to his case. No claim

                                                                                   26 in this case seeks to challenge the validity of the LCD. Instead, this case seeks only to

                                                                                   27

                                                                                   28   3
                                                                                            Indeed, the Secretary’s counsel appears to be confused about the Secretary’s own procedures.
                                                                                                PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                                   SUMMARY JUDGMENT
                                                                                                                                        -3-
                                                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 5 of 11 Page ID #:1057



                                                                                    1 reverse the denial in Dr. Maupin’s case based on the grounds that ALJs and the Council

                                                                                    2 are bound by LCDs in Part C cases.

                                                                                    3       III.      DISCUSSION
                                                                                    4              A. The Secretary Mischaracterizes the Standard of Review
                                                                                    5          The Secretary’s comments regarding the standard of review are legally unsound.
                                                                                    6 He contends:

                                                                                    7
                                                                                               The Secretary must be accorded the broadest possible discretion in implementing
                                                                                    8          the statutes and regulations and his interpretation may be set aside only if
                                                                                    9
                                                                                               arbitrary, capricious, or manifestly contrary to applicable law.

                                                                                   10 See Mot. at 7:20-24 (citing Heckler v. Campbell, 461 U.S. 458 (1983) and Chevron,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 U.S.A., Inc. v. Natural Resource Defense Council, 467 U.S. 837 (1984)). Simply put,

                                                                                   12 that has never been the law in this country.
REED SMITH LLP




                                                                                   13          Pursuant to 42 U.S.C. § 405(g), factual conclusions of the Secretary (if supported
                                                                                   14 by substantial evidence) are conclusive. As to non-factual matters, those are reviewed

                                                                                   15 under any standard available under the APA (legal error, arbitrary and capricious, etc.).

                                                                                   16          With regard to statutory/regulatory construction, the first step is to use all the
                                                                                   17 traditional tools of construction in construing a provision. See, e.g., SAS Inst., Inc. v.

                                                                                   18 Iancu, 138 S.Ct. 1348, 1358 (2018). Only if after doing so, the Court is “unable to

                                                                                   19 discern Congress’ meaning” and the provision is ambiguous should the Court then

                                                                                   20 consider whether Chevron deference should apply to any proposed construction. Id. at

                                                                                   21 1358. Indeed, during 2018, the Supreme Court issued multiple decisions cautioning

                                                                                   22 courts to take the first step of this analysis seriously.4

                                                                                   23          In the present case, there are no disputed issues of fact. Instead, this case turns
                                                                                   24 solely on an issue of law – i.e., whether ALJs and the Council are bound by LCDs in

                                                                                   25 Part C cases, though they are not in Original Medicare cases.

                                                                                   26

                                                                                   27
                                                                                        4
                                                                                       See, e.g., Periera v. Session, 138 S.Ct. 2105, 2120-21 (2018); Digital Realty Tr., Inc. v. Somers,
                                                                                   28 138 S.Ct. 767, 778 (2018); Wisconsin Cent. Ltd. v. United States, 138 S.Ct. 2067, 2074 (2018).
                                                                                              PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                                 SUMMARY JUDGMENT
                                                                                                                                      -4-
                                                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 6 of 11 Page ID #:1058



                                                                                    1            B. The Secretary’s Decision Is Contrary to Law/Arbitrary and
                                                                                    2               Capricious
                                                                                              As Dr. Maupin showed in his motion for summary judgment, Congress has
                                                                                    3
                                                                                        dictated that participants in Part C “Medicare Advantage” Plans are entitled to hearings
                                                                                    4
                                                                                        before the Secretary “to the same extent” as “Original Medicare” beneficiaries. See 42
                                                                                    5
                                                                                        U.S.C. § 1395w-22(g)(5). One aspect of hearings before the Secretary in Original
                                                                                    6
                                                                                        Medicare cases is that ALJs and the Council are not bound by LCDs and have discretion
                                                                                    7
                                                                                        to depart from them. Here, the ALJ exercised that discretion to depart from the LCD
                                                                                    8
                                                                                        and ordered coverage. The Secretary’s reversal premised on the idea that ALJs and the
                                                                                    9
                                                                                        Council are bound by LCDs in Part C cases is contrary to law/arbitrary and capricious.
                                                                                   10
                                                                                              In his cross-motion, the Secretary presents a strawman argument concerning the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        Secretary’s ability (through the Contractors) to promulgate LCDs. That is not at issue
                                                                                   12
REED SMITH LLP




                                                                                        in this case. See Mot. at 8-10. What is at issue is whether ALJs or the Council are
                                                                                   13
                                                                                        bound by LCDs in Part C cases.
                                                                                   14
                                                                                              The Secretary claims that applying the statutes and regulations that allow ALJs
                                                                                   15
                                                                                        and the Council to depart from LCDs “would lead to more inconsistent case by case
                                                                                   16
                                                                                        determinations at the discretion of ALJ’s despite the existence of applicable LCDs of
                                                                                   17
                                                                                        general application.” See Mot. at 11:11-13. That position is wholly without merit.
                                                                                   18
                                                                                        First, of course, it is undisputed that that is exactly what the statutes and regulations
                                                                                   19
                                                                                        state with regard to Original Medicare cases.               See, e.g., 42 U.S.C. §
                                                                                   20
                                                                                        1395ff(c)(3)(B)(ii)(II) (“… shall not be binding on the qualified independent contractor
                                                                                   21
                                                                                        in making a decision …”). What the Secretary contends is that some different standard
                                                                                   22
                                                                                        applies to Part C cases, though no statute or regulation supports that claim and the
                                                                                   23
                                                                                        statutes and regulations say otherwise. Indeed, if LCDs could not be applied flexibly,
                                                                                   24
                                                                                        all the statutes/regulations related to appeals would be rendered superfluous/futile.
                                                                                   25
                                                                                              Second, the statutes and regulations state that the review of a claim on appeal is
                                                                                   26
                                                                                        to be based on the administrative record in each claim and is conducted de novo by
                                                                                   27
                                                                                        ALJs and the Council. See 42 C.F.R. § 405.1000(d) (“The ALJ or attorney adjudicator
                                                                                   28
                                                                                             PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                                SUMMARY JUDGMENT
                                                                                                                                 -5-
                                                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 7 of 11 Page ID #:1059



                                                                                    1 conducts a de novo review and issues a decision based on the administrative record,

                                                                                    2 including, for an ALJ, any hearing record.”); 42 C.F.R. § 405.1108 (“… the [Council]

                                                                                    3 will review the ALJ or attorney adjudicator’s decision de novo.”). Thus, because the

                                                                                    4 record in one case is different than in another case, and each case may be considered by

                                                                                    5 different ALJs and Council panels, decisions are likely to vary.5 That is the scheme

                                                                                    6 created by Congress which the Secretary pursues in Original Medicare cases. The

                                                                                    7 Secretary’s new effort to adopt a different approach in Part C cases that is not anchored

                                                                                    8 in any law or regulation resulted in this case.

                                                                                    9          Respectfully, it is very difficult for Dr. Maupin to follow the Secretary’s claims
                                                                                   10 regarding deference. See Mot. at 11. As posited by the Secretary, the Council decision
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 is entitled to deference.          That is simply not the case.            Outside the context of
                                                                                   12 statutory/regulatory construction, the Secretary’s legal conclusions are entitled to no
REED SMITH LLP




                                                                                   13 deference. Even with respect to statutory/regulatory construction, the Secretary’s legal

                                                                                   14 conclusions are entitled to no deference if the statute/regulation is unambiguous, etc.6

                                                                                   15 Here, the Secretary does not contend that any of the statutes/regulations are ambiguous.

                                                                                   16 Thus, the Secretary is entitled to no deference of any kind.

                                                                                   17          The Secretary’s decision is contrary to law/arbitrary and capricious.
                                                                                   18             C. ALJs And The Council Are Not Bound By LCDs In Part C Cases
                                                                                   19          As shown in Dr. Maupin’s motion, neither ALJs nor the Council are bound by
                                                                                   20 LCDs in Part C cases. The Secretary’s argument concerning the central issue in this

                                                                                   21 case (i.e., whether ALJs and the Council are bound by LCDs in Part C cases) spans little

                                                                                   22 more than a single page of the Secretary’s motion. Mot at. 12. There, the Secretary

                                                                                   23
                                                                                        5
                                                                                   24   Indeed, the Secretary relies on these very provisions when he tries to explain different decisions for
                                                                                      the same treatment/device to the same beneficiary. Thus, when the same beneficiary presents prior,
                                                                                   25 favorable, ALJ decisions on the same treatment/device issued to the same beneficiary, the Secretary
                                                                                      routinely ignores them and inconsistent decisions issue. See, e.g., Bloom v. Burwell, 16-cv-121 (D.
                                                                                   26 Vermont) (Crawford, J.) (13 ALJ decisions on the same device to the same beneficiary, 9 favorable,
                                                                                      4 unfavorable).
                                                                                   27
                                                                                      6
                                                                                        Dr. Maupin assumes that the Court is aware of the very substantial debate (even among members
                                                                                   28 of the Supreme Court) as to the continued viability of Chevron deference.
                                                                                             PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                                SUMMARY JUDGMENT
                                                                                                                                      -6-
                                                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 8 of 11 Page ID #:1060



                                                                                    1 repeats the discredited claim that, because Medicare Advantage Plans are bound by

                                                                                    2 LCDs at the initial review stage, ALJs and the Council are likewise bound. Again, as

                                                                                    3 Dr. Maupin pointed out in his motion for summary judgment, Part C plan participants

                                                                                    4 are entitled to hearings before the Secretary “to the same extent” as Original Medicare

                                                                                    5 beneficiaries. One aspect of such hearings is that ALJs and the Council are not bound

                                                                                    6 by LCDs and can order coverage even in the face of an applicable LCD. Medicare

                                                                                    7 Advantage Plans are required to comply with ALJ and Council determinations

                                                                                    8 regarding coverage, even if the Medicare Advantage Plan’s determination differed.7

                                                                                    9         Like so many other claims by the Secretary, the Secretary provides zero legal
                                                                                   10 basis for his claim that Part A and B regulations do not apply to Part C cases and that
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 there is a “distinct appeals process” for Part C cases “as compared to Parts A and B.”

                                                                                   12 Mot. at 12-13. Indeed, the regulations explicitly provide otherwise. See 42 C.F.R. §
REED SMITH LLP




                                                                                   13 422.562(d)(1) (“When other regulations apply”) which provides:

                                                                                   14         Unless this subpart provides otherwise and subject to paragraph (d)(2) of this
                                                                                   15         section, the regulations in part 405 [i.e., those covering Original Medicare] of this
                                                                                              chapter (concerning the administrative review and hearing processes and
                                                                                   16         representation of parties under titles II and XVIII of the Act) apply under this
                                                                                   17         subpart to the extent they are appropriate.
                                                                                   18
                                                                                        As noted, the regulations in part 405 specify that ALJs and the Council are not bound
                                                                                   19
                                                                                        by LCDs. Thus, in addition to Congress’ command, the Secretary’s own regulations
                                                                                   20
                                                                                        contradict the arguments being made by him in this case.
                                                                                   21
                                                                                              Pursuant to both Congress’ command and the Secretary’s own regulations,
                                                                                   22
                                                                                        neither ALJs nor the Council are bound by LCDs in Part C cases.8
                                                                                   23
                                                                                        7
                                                                                   24   See, e.g., MEDICARE MANAGED CARE MANUAL, Chapter 13 (“Parts C & D Enrollee Grievances,
                                                                                      Organization/Coverage Determinations, and Appeals Guidance”), Section 90 (“When a plan’s
                                                                                   25 decision is reversed in whole or in part by any other appeal entity, the plan must authorize or provide
                                                                                      the service or benefits as expeditiously as the enrollee’s health condition requires[.]”). Available at
                                                                                   26 https://www.cms.gov/Medicare/Appeals-and-Grievances/MMCAG/index.html (last visited Nov. 8,
                                                                                      2019).
                                                                                   27
                                                                                      8
                                                                                        Were it otherwise, that would be a profound disincentive for people to enroll in Medicare
                                                                                   28 Advantage Plans because the scope of their coverage would be less than under Original Medicare. It
                                                                                             PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                                SUMMARY JUDGMENT
                                                                                                                                      -7-
                                                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 9 of 11 Page ID #:1061



                                                                                    1             D. The Secretary’s Arguments Regarding Jurisdiction and the
                                                                                    2                Requested Relief Lack Merit
                                                                                              The Secretary presents three arguments related to jurisdiction and requested
                                                                                    3
                                                                                        relief. None of them are meritorious.
                                                                                    4
                                                                                                          1. This Court Can Order Coverage
                                                                                    5
                                                                                              The Secretary offers that this Court lacks jurisdiction to order coverage without
                                                                                    6
                                                                                        remanding for further merits activity. See Mot. at 13:6. That is simply wrong.
                                                                                    7
                                                                                              Pursuant to 42 U.S.C. § 405(g) (fourth sentence):
                                                                                    8

                                                                                    9         The court shall have power to enter, upon the pleadings and transcript of
                                                                                              the record, a judgment affirming, modifying, or reversing the decision of
                                                                                   10
                                                                                              the [Secretary], with or without remanding the cause for a rehearing.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
                                                                                              Thus, in a so-called “sentence four remand”, the Court makes a final decision
REED SMITH LLP




                                                                                   13
                                                                                        regarding coverage and then remands the matter to the Secretary with instruction to

                                                                                   14
                                                                                        effectuate the Court’s decision. By contrast, a “sentence six remand” remands the case

                                                                                   15
                                                                                        to the Secretary for further substantive proceedings. “Sentence six remands” are only

                                                                                   16
                                                                                        available on motion by the Secretary, and no such motion has been made in this case.

                                                                                   17
                                                                                        Accordingly, pursuant to the statute enacted by Congress, this Court has the power to

                                                                                   18
                                                                                        grant the relief requested.

                                                                                   19
                                                                                              Moreover, the Secretary’s claim that “questions remaining have not been

                                                                                   20
                                                                                        considered by the agency” (Mot. at 13:20-21) is also incorrect. As noted in Dr.

                                                                                   21
                                                                                        Maupin’s motion for summary judgment, Council review is limited to the issues raised

                                                                                   22
                                                                                        in the request for review or referral. See 42 C.F.R. §§ 405.1112(c) and 405.1110(c)(1).

                                                                                   23
                                                                                        Because Kaiser’s request for review was limited to the issue of whether the ALJ was

                                                                                   24
                                                                                        bound by the LCD, it would be improper for the Council to review or deny Dr. Maupin’s

                                                                                   25

                                                                                   26
                                                                                      is noted that Congress and the Secretary encourage people to enroll in Medicare Advantage Plans
                                                                                   27 because the additional coverage (and, therefore, better healthcare overall) leads to fewer claims on
                                                                                      Original Medicare. Currently, approximately 1/3 of the Medicare eligible population is enrolled in
                                                                                   28 some type of Medicare Advantage Plan.
                                                                                             PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                                SUMMARY JUDGMENT
                                                                                                                                     -8-
                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 10 of 11 Page ID #:1062



                                                                                    1 claim on any other basis. Thus, there are no “questions remaining” and coverage should

                                                                                    2 be ordered.

                                                                                    3                   2. Dr. Maupin Does Not Seek Review of LCD Validity
                                                                                    4        The Secretary’s argument that Counts I and IV seek and review of the validity of
                                                                                    5 the LCD itself is off-base. See Mot. at 14. Based on this misapprehension, the Secretary

                                                                                    6 alleges that this Court lacks the power to make such a determination. There is nothing

                                                                                    7 to these arguments.

                                                                                    8        Dr. Maupin is not seeking a review of the validity of the LCD in this case.
                                                                                    9 Instead, he only seeks review of the denial of his claim for coverage. Thus, Counts I

                                                                                   10 and IV are focused on coverage for Dr. Maupin, not the validity of the LCD.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        Indeed, the validity of the LCD was not even put at issue in this case. The ALJ
                                                                                   12 assumed the LCD was valid.          Nevertheless, the ALJ exercised his discretion and
REED SMITH LLP




                                                                                   13 declined to apply it. Likewise, the Council assumed the LCD was valid but erroneously

                                                                                   14 held that the ALJ and the Council were bound by it.

                                                                                   15                   3. This Case Is Not Moot
                                                                                   16        The Secretary offers the novel claim that this case is moot. See Mot. at 14-15.
                                                                                   17 Not so. Dr. Maupin’s claim has not been paid and therefore cannot be moot. As noted

                                                                                   18 above, Dr. Maupin submitted a claim for pre-approval for TTFT to treat his brain cancer

                                                                                   19 during the months of September-December 2018. Though initially denied, ALJ Smith

                                                                                   20 reversed them and ordered coverage. Thereafter, the Council reversed Judge Smith on

                                                                                   21 the grounds that Judge Smith and the Council were bound by the LCD, though they

                                                                                   22 would not have been in an Original Medicare case. As a result, Dr. Maupin’s claim was

                                                                                   23 not paid and this case seeks a reversal of the denial and an Order that the Secretary cover

                                                                                   24 Dr. Maupin’s claim. Until Dr. Maupin’s claim is paid or, heaven forbid, this Court

                                                                                   25 decides that he is not entitled to that relief, this case will not be moot.

                                                                                   26        The Secretary’s claim that this case is moot because the LCD was later revised
                                                                                   27 does not even withstand a moment of scrutiny. On its face, the revised LCD applies

                                                                                   28 only to “services performed on or after 09/01/19” (Ex. A at 4), while the claim at issue
                                                                                            PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                               SUMMARY JUDGMENT
                                                                                                                                 -9-
                                            Case 2:19-cv-05673-MWF-JPR Document 31 Filed 11/08/19 Page 11 of 11 Page ID #:1063



                                                                                    1 in this case was for services performed well before then. Thus, the LCD revision simply

                                                                                    2 has no bearing on this case.

                                                                                    3          The Secretary’s reliance on Habetler v. Burwell, 667 Fed.Appx. 633 (9th Cir.
                                                                                    4 2016) is misplaced and does not support the Secretary’s claims. There, the plaintiff

                                                                                    5 sought an injunction against future enforcement of an LCD that was retired while the

                                                                                    6 case was pending. As a result, “there [was] nothing left to enjoin.” Id. By contrast, in

                                                                                    7 the present case, Dr. Maupin seeks no injunction against future enforcement of the LCD.

                                                                                    8 Instead, he only seeks relief for the past denial of his claim. For all these reasons, the

                                                                                    9 case is not moot.

                                                                                   10    IV.         CONCLUSION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          For the reasons set forth above, the Secretary’s cross-motion should be denied,
                                                                                   12 Dr. Maupin’s motion for summary judgment should be granted, and the Secretary
REED SMITH LLP




                                                                                   13 should be ordered to cover Dr. Maupin’s claim.

                                                                                   14          Dated: November 8, 2019         REED SMITH LLP
                                                                                   15
                                                                                                                               _/s/ Farah Tabibkhoei____________________
                                                                                   16                                          Farah Tabibkhoei
                                                                                   17
                                                                                                                                         -and-
                                                                                   18

                                                                                   19                                          PARRISH LAW OFFICES
                                                                                   20                                          /s/ James C. Pistorino____________________
                                                                                   21
                                                                                                                               James C. Pistorino
                                                                                                                               Counsel for Plaintiff Frederic Maupin
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                           PLAINTIFF’S OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR
                                                                                                              SUMMARY JUDGMENT
                                                                                                                                - 10 -
